ACCEPTED
                                                                                       03-14-00593-CV
                                                                                              3687076
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                   1/7/2015 4:29:51 PM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK


                              No. 03-14-00593-CV
                                                                       FILED IN
                                                                3rd COURT OF APPEALS
                                                                    AUSTIN, TEXAS
                          In the Third Court of Appeals         1/7/2015 4:29:51 PM
                                                                  JEFFREY D. KYLE
                                  Austin, Texas                         Clerk



 COMED MEDICAL SYSTEMS, CO., LTD. d/b/a GEMSS MEDICAL and
     GEMSS NORTH AMERICA INC., f/k/a GEMSS USA INC.,

                                                  Appellants,

                                     v .

            AADCO IMAGING, LLC and AADCO MEDICAL, INC.

                                                  Appellees.


                     On Appeal from Cause No. 14-0486-C26
              In the 26th District Court of Williamson County, Texas


              NOTICE OF APPEARANCE FOR APPELLEES'
           AADCO IMAGING, LLC AND AADCO MEDICAL, INC.

Kenneth J. Ferguson               David N. Cole
Texas Bar No. 6918100             New Hampshire Bar No. 429
Email: KFerguson@gordonrees.com   Vermont Bar No. 1986
Bradley B. Bush                   Email: dcole@colelaw.com
Texas Bar. No. 24057787           Law Office of David N. Cole
Email: bbush@gordonrees.com       35 South Main Street
Gordon & Rees, LLP                Hanover, NH 03755-2047
816 Congress Avenue, Suite 1510   Telephone: .603.643.4500
Austin, TX 78701                  Facsimile: 603.643.5297
Telephone: 512.391.0197
Facsimile: 512.391.0183
                     ATTORNEYS FOR APPELLEES


NOTICE OF APPEARANCE                                                              1
       NOW COMES, Appellees AADCO Imaging, LLC and AADCO Medical,

Inc., and hereby notifies the Honorable Court and all parties of the following:

       Mr. Kenneth J. Ferguson and Mr. Bradley B. Bush of Gordon & Rees, LLP

enter their appearance for Appellees AADCO Imaging, LLC and AADCO

Medical, Inc. Mr. Ferguson is a member in good standing of the State Bar of

Texas. Mr. Bush is a member in good standing of the State Bar of Texas.

                                       Respectfully submitted,

                                       GORDON & REES, L.L.P.

                                       By: Is! Kenneth I Ferguson
                                         Kenneth J. Ferguson
                                         State Bar No. 6918100
                                         Email: KFerguson@gordonrees.com
                                         Bradley B. Bush
                                         State Bar. No. 24057787
                                         Email: bbush@gordonrees.com
                                         816 Congress Avenue, Suite 1510
                                         Austin, TX 78701
                                         Telephone: 512.391.0197
                                         Facsimile: 512.391.0183

                                          ATTORNEYS FOR DEFENDANTS
                                          AADCO IMAGING, LLC and
                                          AADCO MEDICAL, INC.




NOTICE OF APPEARANCE                                                              •-)
                                        CERTIFICATE OF SERVICE

                       I hereby certify that on January 7, 2014, a true and correct copy of the
                foregoing instrument was electronically filed with the Court causing a copy to be
                served on the following counsel of record listed below. A courtesy copy was also
                sent via email to the following counsel:

                Simon W. Hendershot, III
                Christy L. Martin
                1800 Bering Drive, Suite 600
                Houston, Texas 77057
                trey@k-hpc.com
                cmartin@k-hpc.com

                David N. Cole, Esq.
                35 South Main Street
                Hanover, New Hampshire 03755-2047
                dcole@colelaw.com

                                                           Is! Kenneth J. Ferguson
                                                           Kenneth J. Ferguson




/21816447v. 1


                NOTICE OF APPEARANCE                                                            3